DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 6 is amended. Claims 7 and 8 are newly added. Claim 1 is an independent claim. Claim 5 is withdrawn. Claims 1-4 and 6-8 are currently examined on the merits.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “outer periphery” of the SiC single crystal growth crucible must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The recited in claim 7 “… the raw material accommodation portion is defined by an outer periphery of the SiC single crystal growth crucible” constitutes an indefinite subject matter. It is noted that the instant specification discloses various growth crucible for example having different structures or/and shapes; it not clear which portion or/and part is considered as the instantly claimed outer periphery of the SiC single crystal growth crucible for defining the raw material accommodation portion. Therefore, the metes and bounds of claim 7 are not readily ascertainable. Clarification and/or correction are/is required.
Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 and 7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Zhang et al (CN 205603723 U, machine translation, “Zhang”).
Regarding claim 1, Zhang (entire document) teaches a SiC single crystal growth crucible 1 comprising a raw material accommodation portion which accommodates a SiC raw material 9 (fig 1, 0018, 0021 and 0023); and a seed crystal support portion which supports a seed crystal 3 disposed on an upper portion of the raw material accommodation portion (fig 1, 0018, 0021 and 0022), wherein the raw material accommodation portion has a tapered portion (fig 1), an inner surface of which is tapered off downward (fig 1).
Regarding claim 2, Zhang teaches the tapered portion of the raw material accommodation portion is continuously tapered off (fig 1).
Regarding claim 4, Zhang teaches that an outer surface of the tapered portion of the raw material accommodation portion is tapered off (fig 1).
Regarding claim 7, Zhang teaches that the raw material accommodation portion is defined by an outer periphery of the SiC single crystal growth crucible (fig 1).
3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1 above.
Regarding claim 3, Zhang teaches that the tapered portion of the raw material accommodation portion as addressed above, and the tapered portion of the raw material accommodation portion is tapered off (fig 1), but does not explicitly teach the tapered portion of the raw material accommodation portion is linearly tapered off. However, absent persuasive evidence showing that a particular configuration is significant, a mere change in shape is not sufficient to provide a patentable distinction over the prior art since the shape itself may be considered as merely a matter of design choice.  See, e.g., In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); see also MPEP 2144.04(IV) (B).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1 above, and further in view of Okuno Kennichiro (JP 2012171812 A, machine translation, “Okuno”).
Regarding claim 6, Zhang teaches a SiC single crystal manufacturing apparatus comprising the SiC single crystal growth crucible 1 (fig 1, 0021), but does not explicitly teach a heating device which heats the SiC single crystal growth crucible, wherein the heating device is disposed such that a heating center is positioned in a range of the tapered portion of the raw material accommodation portion. However, since the crystal is prepared by sublimating the SiC raw material at high temperature, it is reasonably expected that a heating device which heats the SiC single crystal growth crucible, wherein the heating device is disposed such that .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1 above, and further in view of Fujiwara et al (US 20150225873 A1, “Fujiwara”).
Regarding claim 8, Zhang teaches the raw material accommodation portion of the crucible as addressed above, but does not explicitly teach that the raw material accommodation portion is made of graphite or tantalum carbide. However it is a well-known practice that a graphite crucible is used for producing silicon carbide crystal as taught by Fujiwara (0027). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Zhang per teaching of provide a crucible made of suitable material for growing high-quality silicon carbide single crystal (Fujiwara 0008 and 0027). Further, it is well-established that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07.
Response to Arguments
Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive, because the arguments do not apply to the new ground rejection provided above.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 02/08/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/HUA QI/Primary Examiner, Art Unit 1714